UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1604


KRISTY FRYE,

                    Plaintiff - Appellant,

             v.

AMERICAN COLLEGE OF RADIOLOGY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cv-00080-AJT-IDD)


Submitted: January 24, 2022                                       Decided: February 1, 2022


Before NIEMEYER and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristy Frye, Appellant Pro Se. Jeffrey Brian Hardie, Thomas Patrick Murphy, Jason
Alexander Ross, JACKSON LEWIS PC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kristy Frye appeals the district court’s orders granting summary judgment in favor

of her former employer, the American College of Radiology, on Frye’s claims under the

Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, and the Americans

with Disabilities Act, 42 U.S.C. §§ 12101 to 12213, and denying Frye leave to file an

amended complaint.      We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. Frye v. Am. Coll. of Radiology, No. 1:19-

cv-00080-AJT-IDD (E.D. Va. Mar. 11, 2020; April 27, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2